[Cite as State v. Kittle, 2017-Ohio-7853.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                         C.A. No.      27977

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DANA M. KITTLE                                        COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE Nos. CR 2014-12-3623(D)
                                                                 CR 2014-10-3259

                                   DECISION AND JOURNAL ENTRY

Dated: September 27, 2017



        HENSAL, Presiding Judge.

        {¶1}     Defendant-Appellant, Dana Kittle, appeals her conviction for illegal assembly or

possession of chemicals for the manufacture of drugs from the Summit County Court of

Common Pleas. This Court affirms.

                                                 I.

        {¶2}     This case involves the discovery of a methamphetamine lab and Ms. Kittle’s

involvement with same. Officer Lemonier from the Akron Police Department testified that he

and another officer conducted surveillance on an apartment where they believed illegal activity

was occurring. The officers observed Ms. Kittle and another woman, J.S., leave the apartment

and get into Ms. Kittle’s car, with J.S. taking the driver’s seat. Shortly thereafter, the officers

performed a traffic stop on the vehicle. During the stop, the officers discovered that J.S. did not

have a driver’s license and that she had an outstanding felony warrant. As a result, they placed

her under arrest and searched her, finding three bags of methamphetamine in her purse. The
                                                2


officers did not arrest or search Ms. Kittle, but did request that she empty her pockets, which

revealed no illegal substances.

        {¶3}    The officers then returned to the apartment and knocked on the door. After about

twenty minutes of waiting outside, one of the occupants allowed the officers inside. Upon

entering, Officer Lemonier immediately smelled the distinct odor associated with the production

of methamphetamine. The occupant then consented to a search of the apartment, which revealed

a number of items associated with the production of methamphetamine, as well as several small

bags containing the finished product.

        {¶4}    Through his investigation of the matter, including an interview with J.S., Officer

Lemonier discovered information that implicated Ms. Kittle. Another officer located Ms. Kittle

and brought her to the Akron Police Department for questioning. Officer Lemonier conducted

the interview, wherein Ms. Kittle admitted to buying pseudoephedrine for J.S. in exchange for

methamphetamine.

        {¶5}    A Grand Jury indicted Ms. Kittle on the following three counts: (1) illegal

assembly or possession of chemicals for the manufacture of drugs in violation of Revised Code

Section 2925.041(A); (2) illegal manufacture of drugs in violation of Section 2925.04(A); and

(3) aggravated possession of drugs in violation of 2925.11(A),(C)(1). The State dismissed the

latter two counts prior to trial.

        {¶6}    The case proceeded to a bench trial. The State presented testimony from one

witness: Officer Lemonier. The State also played portions of Officer Lemonier’s interview with

Ms. Kittle, and introduced records from The National Precursor Log Exchange (“NPLEX”),

which is a system that electronically tracks purchases of pseudoephedrine.     Ms. Kittle did not

present any evidence.
                                                 3


       {¶7}    The trial court found Ms. Kittle guilty, and subsequently sentenced her to five

years of imprisonment. She now appeals, raising three assignments of error for our review.

                                                II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT ADMITTED THE NPLEX RECORDS
       INTO EVIDENCE AND ALLOWED A POLICE OFFICER WHO WAS NOT A
       QUALIFIED WITNESS TO LAY THE FOUNDATION FOR INTRODUCING
       THE NPLEX RECORDS INTO EVIDENCE, IN VIOLATION OF MS.
       KITTLE’S CONSTITUTIONAL RIGHTS PURSUANT TO ARTICLE I,
       SECTION 10, OF THE OHIO CONSTITUTION AND THE
       CONFRONTATION CLAUSE OF THE SIXTH AMENDMENT OF THE U.S.
       CONSTITUTION.

       {¶8}    In her first assignment of error, Ms. Kittle argues that the trial court erred by

allowing Officer Lemonier to lay the foundation for the NPLEX records because he was not the

custodian of those records, nor was he otherwise qualified to do so. Ms. Kittle asserts that a de

novo standard of review applies because the trial court’s error in this regard implicated her rights

under the Confrontation Clause.

       {¶9}     We will begin by addressing the standard of review.            While Ms. Kittle’s

assignment of error suggests that she believes NPLEX records are testimonial in nature, thus

implicating the Confrontation Clause, she does not develop an argument in that regard. See

App.R. 16(A)(7). Rather, she cites Ohio Supreme Court precedent for the proposition that

business records are nontestimonial, and states: “[a]ssuming that the NPLEX records of the

pharmacy admitted into evidence in [this] case were truly nontestimonial in nature, the

foundation for their proper authentication as ‘business records’ under the meaning of Evid.R.

803(6) could not have been established by [Officer Lemonier].” Ms. Kittle does, however,

develop such an argument in her reply brief, arguing that NPLEX records are testimonial
                                                 4


because the primary purpose of that system is to “assist in the interdiction of methamphetamine

creation and use[.]”

       {¶10} As an initial matter, we note that “[a]ppellate courts generally will not consider a

new issue presented for the first time in a reply brief.” State v. Quarterman, 140 Ohio St.3d 464,

2014-Ohio-4034, ¶ 18. Notwithstanding, we are unpersuaded by Ms. Kittle’s argument that

NPLEX records are testimonial in nature, thus implicating the Confrontation Clause. This is

because “[t]estimonial statements are those created or given with the primary purpose of creating

an out-of-court substitute for trial testimony.” State v. Garcia, 9th Dist. Summit Nos. 27810,

27811, 2016-Ohio-4667, ¶ 58, quoting Ohio v. Clark, 135 S.Ct. 2173, 2183 (2015). The purpose

of the NPLEX system, however, is to track purchases of pseudoephedrine. See R.C. 3715.05;

State v. Coleman, 5th Dist. Richland No. 14-CA-82, 2015-Ohio-3907, ¶ 35 (“The purpose of the

NPLEx system is to monitor suspicious purchases of pseudoephedrine tablets.”). We cannot say

that NPLEX records are “created or given with the primary purpose of creating an out-of-court

substitute for trial testimony.” Garcia at id.; United States v. Collins, 799 F.3d 554, 586 (6th

Cir.2015) (holding that a similar “MethCheck” record was “not clearly testimonial in nature,”

and stating that “it is improbable that a pharmacy employee running a standard identification

check of a customer would have anticipated that the records of that transaction would later be

used against these particular defendants at trial.”). We, therefore, reject Ms. Kittle’s contentions

that her rights under the Confrontation Clause were implicated, and that a de novo standard of

review applies.

       {¶11} We now turn to Ms. Kittle’s argument that the trial court erred by allowing

Officer Lemonier to lay the foundation for the NPLEX records. This Court reviews a trial

court’s decision to admit a business record into evidence for an abuse of discretion. State v.
                                                  5


Baker, 9th Dist. Summit No. 21414, 2003-Ohio-4637, ¶ 9; Coleman at ¶ 35-42 (acknowledging

that a NPLEX record is a business record). “A trial court is deemed to abuse its discretion where

it admits a business record when the party lays an inadequate foundation to establish its

admissibility in accordance with Evid.R. 803(6).” Baker at ¶ 9.

       {¶12} Evidence Rule 803(6) provides that a business record is excepted from the

hearsay rule if it is “kept in the course of a regularly conducted business activity, and if it was the

regular practice of that business activity to make the * * * record * * *, all as shown by the

testimony of the custodian or other qualified witness or as provided by Rule 901(B)(10)[.]” “A

‘qualified witness’ for this purpose would be someone with ‘enough familiarity with the record-

keeping system of the business in question to explain how the record came into existence in the

ordinary course of business.’” (Citation omitted.) State v. Hood, 135 Ohio St.3d 137, 2012-

Ohio-6208, ¶ 40, quoting 5 McLaughlin, Weinstein’s Federal Evidence, Section 803.08[8][a] (2d

Ed.2009). Notably, “[t]he witness whose testimony establishes the foundation for a business

record need not have personal knowledge of the exact circumstances of preparation and

production of the document.” Baker at ¶ 11, citing Evid.R. 803(6). The witness, however, must

“demonstrate that he or she is sufficiently familiar with the operation of the business and with the

circumstances of the preparation, maintenance, and retrieval of the record in order to reasonably

testify on the basis of this knowledge that the record is what it purports to be, and was made in

the ordinary course of business.” Id., quoting Keeva J. Kekst Architects, Inc. v. George Dev.

Group, 8th Dist. Cuyahoga No. 70835, 1997 WL 253171, *5 (May 15, 1997).

       {¶13} Here, Officer Lemonier testified that, through his training as a law enforcement

officer, he has personal knowledge as to how pharmacies use the NPLEX system to track

purchases of pseudoephedrine. He testified that he applied for – and was granted – a license to
                                                   6


access the system, which requires a username and password. He indicated that he accesses the

NPLEX system every day, and that he receives real-time alerts for pseudoephedrine purchases.

       {¶14} Regarding the process for electronically tracking purchases, Officer Lemonier

explained that a person attempting to buy pseudoephedrine must provide an ID, which is then

swiped.    As soon as the ID is swiped, the information contained thereon is immediately

transmitted to the NPLEX database.         Within a few minutes, more specific information is

transmitted, including the brand name, pill count, grams of pseudoephedrine contained in the

package, and whether the purchase was accepted or denied. He stated that a purchase will be

denied if the individual attempts to purchase more than nine grams of pseudoephedrine during a

30-day period.

       {¶15} Officer Lemonier testified that he personally obtained the NPLEX record for Ms.

Kittle, which was introduced as an exhibit, and that the record is kept in the ordinary course of

business. To obtain the record, he entered Ms. Kittle’s name, date of birth, and driver’s license

number into the NPLEX system, which then generated a list of pseudoephedrine purchases

associated with that information.       Officer Lemonier then testified as to the purchases of

pseudoephedrine reflected in the NPLEX record.

       {¶16}     While not every police officer may have familiarity with the NPLEX system or

the ability to explain how those records came into existence in the ordinary course of business,

the record reflects that Officer Lemonier did, in fact, have this knowledge. He, therefore, was a

“qualified witness” for purposes of Evidence Rule 803(6). Thus, we cannot say that the trial

court abused its discretion when it admitted the NPLEX records into evidence. Accordingly, Ms.

Kittle’s first assignment of error is overruled.
                                                 7


                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED WHEN IT ABDICATED ITS DUTIES AS A
       NEUTRAL AND IMPARTIAL FINDER OF FACT BY DIRECTING THE
       PROSECUTION TO SUPPLEMENT ITS EVIDENCE AGAINST MS. KITTLE
       MID-TRIAL, IN VIOLATION OF HER CONSTITUTIONAL RIGHTS TO A
       FAIR TRIAL AND DUE PROCESS UNDER ARTICLE 1, SECTION 10 OF
       THE OHIO CONSTITUTION AND THE FIFTH, SIXTH AND FOURTEENTH
       AMENDMENTS TO THE U.S. CONSTITUTION.

       {¶17} In her second assignment of error, Ms. Kittle argues that the trial court abdicated

its duties as a neutral and impartial finder of fact by directing the State to supplement its

evidence against her at trial. Similar to her first assignment of error, she contends that a de novo

standard of review applies, arguing that the trial court’s actions deprived her of a fair trial. We

disagree that a de novo standard of review applies, and otherwise find no merit in her argument.

       {¶18}    Evidence Rule 614(B) provides that “[t]he court may interrogate witnesses, in an

impartial manner, whether called by itself or by a party.” As this Court has stated, “‘[t]he

evident purpose of Evid. R. 614(B) is to prevent the trial judge, in questioning the witness, from

conveying to a jury the judge’s impression as to the credibility or lack of credibility of a

witness.’” State v. Grad, 9th Dist. Medina No. 10CA0003-M, 2012-Ohio-1385, ¶ 44, quoting

State v. Armstrong, 2d Dist. Montgomery No. 13498, 1993 WL 294834, *5 (Aug. 6, 1993).

When, as is the case here, the matter is proceeding as a bench trial, the trial judge is afforded

greater flexibility in questioning a witness because there is no risk of prejudicially influencing a

jury. Id. “In absence of any showing of bias, prejudice, or prodding of a witness to elicit

partisan testimony, it will be presumed that the trial court acted with impartiality [in propounding

to the witness questions from the bench] in attempting to ascertain a material fact or to develop

the truth.’” (Alterations sic.) State v. Baston, 85 Ohio St.3d 418, 426 (1999), quoting Jenkins v.

Clark, 7 Ohio App.3d 93, 98 (2d Dist.1982). “In reviewing any alleged prejudicial errors
                                                  8


resulting from the court’s own interrogation of a witness, a reviewing court will examine the

questions in light of the entire record and, based upon the totality of the circumstances,

determine whether there has been a manifest abuse of discretion.” Grad at ¶ 43, quoting State v.

Hoover, 9th Dist. Medina No. 1549, 1987 WL 12247, *2 (June 3, 1987).

       {¶19} Here, when cross-examining Officer Lemonier, Ms. Kittle’s counsel pointed out

that the NPLEX record did not contain certain information, such as the form of identification

used to purchase the pseudoephedrine. Officer Lemonier indicated that if he logged into the

NPLEX system and clicked on a certain field, that information would populate onto the record,

which he could then print. He further indicated that it was not his typical practice to print that

information, and that it had never been an issue in prior trials that he has been involved in.

       {¶20} The trial court noted that it was “engaged in a matter to find the truth[,]” and did

not fault the State for failing to provide an expanded version of the NPLEX record. The trial

court then allowed Officer Lemonier to print an expanded version, which included the missing

information. Despite the trial court’s willingness to allow Ms. Kittle’s counsel a few days to

review the record and prepare accordingly, her counsel elected to proceed as scheduled and

chose not to cross-examine Officer Lemonier on the expanded record.

       {¶21} Based upon the totality of the circumstances present in this case, we cannot say

that the trial court’s actions resulted in a manifest abuse of discretion. Id. at ¶ 43. Accordingly,

Ms. Kittle’s second assignment of error is overruled.

                                  ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       AMENDED THE INDICTMENT ON THE MORNING OF TRIAL TO
       EXPAND THE SINGLE DATE DETERMINED BY THE GRAND JURY TO
       INCLUDE THE ENTIRE PREVIOUS WEEK, IN VIOLATION OF HER
       CONSTITUTIONAL RIGHTS TO DUE PROCESS AND INDICTMENT BY A
       GRAND JURY UNDER ARTICLE 1, SECTION 10 OF THE OHIO
                                                9


       CONSTITUTION AND THE FIFTH, SIXTH,                         AND     FOURTEENTH
       AMENDMENTS OF THE U.S. CONSTITUTION.

       {¶22} In her third assignment of error, Ms. Kittle argues that the trial court erred by

allowing the State to amend the timeframe of the indictment to include the previous week. We

disagree.

       {¶23} “We review a trial court’s decision to allow the amendment of an indictment for

an abuse of discretion.” State v. Sauto, 9th Dist. Summit No. 26404, 2013-Ohio-1320, ¶ 10. An

abuse of discretion implies that the court’s attitude is unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). To constitute reversible error, the

defendant must show that: (1) the trial court abused its discretion; and (2) the amendment

prejudiced her defense. State v. Dudukovich, 9th Dist. Lorain No. 05CA008729, 2006-Ohio-

1309, ¶ 16.

       {¶24} Here, the indictment listed the date of the illegal-assembly-or-possession-of-

chemicals-for-the-manufacture-of-drugs offense as on or about December 2, 2014 (the date the

officers discovered the methamphetamine lab). On the morning of trial, the trial court allowed

the State to extend the timeframe of the indictment to include the preceding seven days. Despite

allowing the State to amend the indictment, the trial court ultimately determined that the

evidence indicated that Ms. Kittle purchased pseudoephedrine on November 30, 2014, that she

gave those pills to J.S. so that J.S. could make methamphetamine, and that methamphetamine

was made on December 2, 2014. The trial court’s journal entry indicates that it found Ms. Kittle

guilty based upon the December 2, 2014, date only. Thus, even assuming without deciding that

the trial court abused its discretion, Ms. Kittle cannot establish that she suffered prejudice and,

consequently, cannot establish reversible error. Id. at ¶ 16. Ms. Kittle’s third assignment of

error is overruled.
                                                10


                                                III.

       {¶25} Ms. Kittle’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



SCHAFER, J.
TEODOSIO, J.
CONCUR.
                                         11


APPEARANCES:

PAUL M. GRANT, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.